       Case 3:20-cv-00460-CWR-LRA Document 4 Filed 07/16/20 Page 1 of 6




                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                  NORTHERN DIVISION


ELIZABETH MARTIN                                                                        PLAINTIFF


V.                                                CIVIL ACTION NO. 3:20-cv-00460-CWR-LRA


PATRICIA MARSHALL                                                                    DEFENDANT


                                    AMENDED COMPLAINT


       Plaintiff, Elizabeth Martin, files this her amended Complaint for Discovery and Other

Relief against the Defendant, Patricia Marshall, and in support thereof would show unto the

Court the following:

       1.      Plaintiff, Elizabeth Martin, is an adult resident citizen of Jackson, Mississippi,

whose address is 405 Tombigbee Street, Jackson, Mississippi 39201.

       2.      Defendant, Patricia Marshall, is an adult resident citizen of Fresno, California,

whose address is 6002 W. Fallon Ave., Fresno, California 93722.

       3.      The Defendant, Patricia Marshall, is a non-resident of the State of Mississippi but

has committed a tort in the State of Mississippi against a resident of the State of Mississippi, and

as a result thereof may be served with process pursuant to the Mississippi Rules of Civil

Procedure.

                                             COUNT I

       4.      Plaintiff, Elizabeth Martin, to the best of her knowledge, has never met the

Defendant, Patricia Marshall, and has had only limited involvement with Patricia Marshall.
       Case 3:20-cv-00460-CWR-LRA Document 4 Filed 07/16/20 Page 2 of 6




Elizabeth Martin has generally lived her life in a peaceful manner and has not ever disparaged the

lives or reputations of any individuals.

       5.      Plaintiff would show that she suffered damages as a result of the continuing

disparaging remarks made by Patricia Marshall without any known reason or justification.

Plaintiff has suffered damages as a result of the disparagement of her name and reputation.

       6.      Despite the fact that Elizabeth Martin does not know Patricia Marshall, and had

only limited involvement with Patricia Marshall, on numerous occasions (beginning in January

2018 and continuing through May 29, 2020), Patricia Marshall posted disparaging and libelous

remarks about Plaintiff on several online social media platforms. Defendant, Patricia Marshall,

posted photos of Plaintiff online on numerous occasions, violating her right to privacy and

causing Elizabeth Martin intentional infliction of emotional distress. Defendant posted a

manipulated photo of Plaintiff on Defendant’s Tumblr blog on November 11, 2019. Defendant

created an Instagram account on January 3, 2020, entirely for the purpose of further defaming

Plaintiff. On this Instagram account, Defendant posted photos of Plaintiff and various social

media posts of Plaintiff without Plaintiff’s permission, the intent of which was to defame

Plaintiff’s character. On May 29, 2020, Defendant posted screen shots of Plaintiff’s Twitter

account onto Defendant’s Twitter, along with insulting, disparaging, and racially-charged

remarks, further harassing Plaintiff, and violating her right to privacy. The posting of these

photos violated the Terms of Service and Community Guidelines for each respective online

social media platform.

       7.      Defendant also attempted to bring harm to Plaintiff by posting Plaintiff’s personal

information online, with the intent to further defame Plaintiff and encourage others to do her


                                                 2
       Case 3:20-cv-00460-CWR-LRA Document 4 Filed 07/16/20 Page 3 of 6




(Plaintiff) harm. On February 7, 2018, Defendant posted Plaintiff’s full name, age, undergraduate

college name, and degree path on Twitter, requesting that another Twitter account “expose”

Plaintiff. The Twitter post also contained photos of Plaintiff similarly used without Plaintiff’s

permission. This intentional infliction of emotional distress caused Plaintiff worry, fear for her

(Plaintiff’s) safety, and concern for possible interference with her (Plaintiff’s) legal career.

        8.      Defendant called Plaintiff’s mother and sent a message to Plaintiff’s father on

November 16, 2019. Defendant obtained Plaintiff’s parents’ private cell phone numbers and

repeatedly called Plaintiff’s mother on November 16, 2019. Upon answering the phone,

Plaintiff’s mother was subjected to an onslaught of verbal abuse from Defendant. In the phone

call, the Defendant made numerous profanities, and threatened to get Plaintiff “kicked out of her

school in Mississippi.” This intentional infliction of emotional distress and violation of

Plaintiff’s right to privacy caused Plaintiff worry, fear for her (Plaintiff’s) safety, fear for

Plaintiff’s parents’ safety, and concern for possible interference with her (Plaintiff’s) legal career.

        9.      Defendant posted libelous and defamatory statements about Plaintiff’s character

online on August 30, 2019, March 8, 2018, February 7, 2018, and numerous other occasions. On

August 30, 2019, Defendant posted private conversations involving Plaintiff online with intent to

defame Plaintiff’s character. On numerous occasions, Defendant attempted to defame Plaintiff

through online social media posts, several of which included Plaintiff’s private, personal

information. This intentional infliction of emotional distress and violation of Plaintiff’s right to

privacy caused Plaintiff worry and emotional distress.

        10.     Since January 2018, Defendant has continuously harassed, threatened, defamed,

and violated Plaintiff’s right to privacy, with no indication of stopping. On December 3, 2019,


                                                    3
       Case 3:20-cv-00460-CWR-LRA Document 4 Filed 07/16/20 Page 4 of 6




Plaintiff’s attorney mailed Defendant a cease and desist letter insisting and demanding that the

Defendant cease the malicious and libelous conduct. Despite Plaintiff’s attorney’s letter, the

Defendant continued with the defamatory conduct and intentional infliction of emotional distress.

The instances of harassment on January 3, 2020, and May 29, 2020, both occurred after

Defendant received the cease and desist letter, and Defendant shows no intention of ceasing her

malicious and defamatory conduct.

        11.     As a direct result of Defendant’s intentional infliction of emotional distress and

malicious and willful conduct, Plaintiff has suffered emotional distress, worry, inability to sleep,

fear for her (Plaintiff’s) safety, fear for her (Plaintiff’s) parents’ safety, damages on her

(Plaintiff’s) legal career, and other substantial injuries and damages.

        12.     Plaintiff, as a direct result of Defendant’s acts and omissions, gross and willful

conduct, defamatory statements, exposing of personal information, and the other causes of action

more specifically set out above, has suffered and will suffer damages, in the amount in excess of

$60,000.00 in the future.

        WHEREFORE, PREMISES CONSIDERED, Plaintiff demands Judgment of and from

the Defendant, Patricia Marshall, for Plaintiff’s actual damages in an amount in excess of

$40,000.00, and punitive damages in the amount of $20,000.00, or a sum sufficient to deter

Patricia Marshall from such oppressive conduct in the future; plus prejudgment interest; post

judgment interest; and all costs.

                                              COUNT II

        13.     Plaintiff, Elizabeth Martin, adopts by reference and realleges each and every

allegation of all paragraphs of this Complaint the same as though specifically set out herein.


                                                   4
       Case 3:20-cv-00460-CWR-LRA Document 4 Filed 07/16/20 Page 5 of 6




       14.     On the occasions in question, the Defendant, Patricia Marshall, was malicious and

willful by; by exposing her (Plaintiff’s) personal information online, with the intent to bring harm

to the Plaintiff; by obtaining Plaintiff’s parents’ phone numbers and calling and verbally abusing

Plaintiff’s mother; and by continuously posting content online with the intent to violate

Plaintiff’s right to privacy and bring her (Plaintiff) harm. The conduct of the Defendant, Patricia

Marshall, as aforesaid was the sole proximate causes of the damages sustained by the Plaintiff

and are in the amount of at least $40,000.00. Defendant, Patricia Marshall, is responsible for

Martin’s damages and should be required to pay Martin the sum of $40,000.00 for her actual

damages, plus punitive damages in the sum of $20,000.00 to deter the Defendant from such

oppressive conduct in the future.

       WHEREFORE PREMISES CONSIDERED, Plaintiff demands Judgment against the

Defendant, Patricia Marshall, jointly and severally, for Plaintiff’s actual damages in an amount of

Forty Thousand Dollars ($40,000.00.) The Plaintiff also seeks punitive damages in the amount

of Twenty Thousand Dollars ($20,000.00) to deter the Defendant from such oppressive conduct

in the future; plus prejudgment interest; post judgment interest; and all costs.

       Respectfully submitted, this the 16th day of July, 2020.

                                              PLAINTIFF

                                              By:     /s/ Wayne E. Ferrell, Jr.
                                                      WAYNE E. FERRELL, JR.


OF COUNSEL:

WAYNE E. FERRELL, JR.
Mississippi Bar No. 5182
Attorney at Law


                                                  5
      Case 3:20-cv-00460-CWR-LRA Document 4 Filed 07/16/20 Page 6 of 6




Law Offices of Wayne E. Ferrell, Jr., PLLC
405 Tombigbee Street
Post Office Box 24448
Jackson, Mississippi 39225-4448
(601) 969-4700




                                             6
